 
Java Universe, LLC
 java [java.jpg]

 
October 2, 2007


Michael Binninger
CEO
Java Detour, Inc.
2121 Second Street
Building C, Suite 105
Davis, CA 95618


RE: Extension on Middle East Franchise Agreement


Dear Mr. Binninger:


Per your conversation with Joseph Mehanna, President of Java Universe, LLC, and
myself on Tuesday, September 25, 2007, this letter confirms that (x) Java Detour
has granted Java Universe, LLC an extension until October 31, 2007 to tender
remaining payment of $500,000 (the “Payment”) as required by Section 3.1 of that
certain Middle East Franchise Agreement (the “Agreement”) signed by Java
Universe, LLC and Java Detour; (y) as agreed to by both Java Detour and Java
Universe LLC (i) all requirements under the Agreement imposed on Java Detour to
issue Stock Options to Java Universe, LLC at any time in the past or future are
hereby removed and Java Detour shall have no obligation to issue Stock Options
to Java Universe, LLC or any of its affiliates and (ii) Java Detour will instead
issue a warrant (the “Warrant”) to Java Universe, LLC to purchase 600,000 shares
of the common stock of Java Detour at the price of one dollar per share and in
accordance with the terms and conditions of the Warrant; and (z) upon receipt of
the Payment, Java Detour shall issue the Warrant to Java Universe, LLC.
Capitalized terms used in this letter but not defined herein shall have the
meaning given to such term in the Agreement.


All other terms and conditions of the Agreement remain unchanged and in full
force and effect.


Please send a letter of acknowledgement for our files. If you have any
questions, please do not hesitate to contact me at (310) 270-4855.


Sincerely,


Chantelle A. Osman
 
Acknowledged and Agreed to as set forth above:


JAVA DETOUR


By:
 
/s/ Michael Binninger
 
Name:
 
Michael Binninger
 
Title:
 
CEO
 
Date:
 
October 16, 2007
 



JAVA UNIVERSE


By:
 
/s/ Elie K. Samaha
 
Name:
 
Elie K. Samaha
 
Title:
 
CEO
 
Date:
  October 16, 2007  




8228 Sunset Boulevard - Los Angeles, CA 90046
(323) 654-0088 - joseph.mehanna@gmail.com
 

--------------------------------------------------------------------------------


 